Citation Nr: 0710363	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  94-46 869A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to evaluations for a low back disability, to 
include low back pain with lumbar strain and pain of the 
pelvis, left leg, and left hip, in excess of 10 percent for 
the period prior to May 14, 1997, in excess of 20 percent for 
the period May 14, 1997, through July 6, 1998, in excess of 
10 percent for the period July 7, 1998, through May 19, 1999, 
and in excess of 20 percent for the period commencing May 20, 
1999. 

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from August 1987 to February 
1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1994 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 1999, the Board remanded the issue for additional 
development.  In July 1999, the RO granted a 20 percent 
rating for the veteran's back disorder, effective from May 
20, 1999.  In a February 2000 decision, the Board granted a 
20 percent rating for the period from May 14, 1997, to July 
6, 1998, but otherwise confirmed the decision of the RO.  In 
a February 2000 decision, the RO effectuated the February 
2000 Board decision and assigned the rating granted by the 
Board.  

The veteran appealed the February 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated the Board's February 2000, decision and 
remanded the matter to the Board for further proceedings.  
The February 2000 RO decision assigning the 20 percent rating 
for the period May 1997 to July 1998 remains in effect.  
Thus, the issue is as noted on the title page.  

The Board has remanded the issue on appeal for further 
notification and development action multiple times.  


FINDINGS OF FACT

1.  For the period prior to May 14, 1997, a low back 
disability was primarily manifested by subjective complaints 
of pain in the low back radiating to the left lower 
extremity.  More than slight limitation of motion or slight 
functional impairment was not demonstrated.  

2.  For the period May 14, 1997, through July 6, 1998, a low 
back disability was primarily manifested by subjective 
complaints of low back pain without commensurate objective 
medical findings.

3.  For the period July 7, 1998, through May 19, 1999, a low 
back disability was productive of characteristic pain on 
motion but not productive of any ascertainable muscle spam on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position, or severe lumbosacral train 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of those 
manifestations with abnormal mobility on forced motion.  

4.  For the period commencing May 20, 1999, a low back 
disability is primarily manifested by muscle spasms, weakened 
movement, incoordination, and excess fatigability, with no 
more than moderate limitation of range of motion of the 
lumbosacral spine and without incapacitating episodes for 
which a physician has prescribed bed rest.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected low back pain with lumbar strain and pain 
of the pelvis, left leg and left hip, prior to May 14, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (2002).

2.  The criteria for a rating in excess of 20 percent for the 
service-connected low back pain with lumbar strain and pain 
of the pelvis, left leg and left hip, from May 14, 1997, to 
July 6, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2002).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected low back pain with lumbar strain and pain 
of the pelvis, left leg and left hip, from July 7, 1998, to 
May 19, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2002).

4.  The criteria for a rating in excess of 20 percent for the 
service-connected low back pain with lumbar strain and pain o 
the pelvis, left leg and left hip, from May 20, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (2002); Diagnostic Code 5237, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in December 2003 and June 2004, VA 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, VA notified the veteran of information and 
evidence necessary to substantiate the claims decided herein; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  It's unclear whether the veteran was specifically 
requested to submit any evidence in his possession that 
pertains to the claim; however, the August 2004 supplemental 
statement of the case contained the complete text of 
38 C.F.R. § 3.159(b), which includes that language.  The 
initial adjudication of the veteran's claim on appeal was 
prior to enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  Nevertheless, the veteran was afforded content 
complying notice and proper subsequent VA process.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  Any defect 
with respect to the timing of the notice was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claims and any deficiency in the 
notice did not affect the essential fairness of the decision. 

Because the claims for increased rating are denied, any 
question as to the appropriate disability ratings or 
effective dates are moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service medical records have been 
associated with the claims file and the veteran was afforded 
VA examinations in connection with the claims.  All 
identified and available treatment records have been secured.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

The veteran filed a claim for increase in September 1993.  
During the pendency of this appeal, the applicable rating 
criteria for intervertebral disc disease were amended 
effective September 23, 2002.  67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  These changes were incorporated into 
subsequent changes to the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
which are effective September 26, 2003.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that the veteran was provided with notice of 
the revised regulations in the June 2004 correspondence, 
described above.  Thus, the Board may proceed with a decision 
on the merits of the veteran's claim, with consideration of 
the original and revised regulations, without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease 
.  A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the new law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.   

In the appellant's case, the date of claim for increase was 
in September 1993.

Portion of Appeal Period Prior to May 14, 1997

From the filing of his claim for increase in September 1993 
until May 13, 1997, the day before the appellant underwent a 
VA general medical examination on May 14, 1997, the only 
medical evidence concerning the range of motion/limitation of 
motion of his lumbosacral spine is that reported by a VA 
physician who conducted a general medical examination of the 
appellant in November 1993.  

At the VA general medical examination in November 1993, the 
appellant provided a history of a heavy metal storage locker 
striking his back in service.  He complained of having pain 
in his low back which radiated to his left lower extremity 
and which was worse on exertion and prolonged sitting.  
Muscles in the appellant's lumbar spine region were noted by 
the examiner to be tender.  The pertinent diagnosis was 
lumbar fibromyalgia.  Service connection is not in effect for 
fibromyalgia.  

The VA examiner in November 1993 did not report flexion, 
extension, lateral flexion, or lateral rotation of the 
appellant's in degrees but only reported that a straight leg 
raising test was positive, bilaterally, at 30 degrees, 
secondary to pain.  He also reported "tender muscle - 
back", presumably meaning that the appellant's paravertebral 
musculature in the lumbosacral spine region was tender on 
clinical examination.   

The medical finding of tenderness of the appellant's low back 
muscles on VA examination in November 1993 support an 
evaluation of 10 percent under the provisions of 38 C.F.R. 
§ 4.59 for pain attributable to healed injury, which is the 
rating currently in effect for that portion of the appeal 
period in this case prior to May 14, 1997.  However, there is 
no basis to find that the appellant had limitation of motion 
of his low back in November 1993 which would warrant an 
evaluation higher than 10 percent (for slight limitation of 
motion) under the provisions of former Diagnostic Code 5292.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Although 
the criteria under Diagnostic Codes 5292 were less defined 
than the current criteria and numerical ranges of motion were 
not provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  Notes appended to the new rating formula for diseases 
and injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984.  There 
is no contradiction, then, in applying the current ranges of 
motion to rating spine disabilities under the old criteria. 

Similarly, neither the report of the VA general medical 
examination in November 1993 nor the appellant's VA 
outpatient treatment notes which are of record for the 
portion of the appeal period prior to May 14, 1997, contain 
any findings of muscle spasms of his paravertebral muscles in 
the lumbosacral spine region on extreme forward bending or 
any loss of lateral spine motion in a standing position 
associated with his service-connected lumbar strain which 
would meet the criteria of former Diagnostic Code 5295 for a 
disability evaluation higher than 10 percent. 

Considering the appellant's possible entitlement to a 
disability evaluation higher than 10 percent for the portion 
of the appeal period prior to May 14, 1997, under the 
provisions of former Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, it is noted that at the VA 
examination in July 1998 (after the period in question), the 
examining physician noted that the appellant had a history of 
disc herniation at L5-S1, but neither the report of the VA 
general medical examination in November 1993 nor the VA 
outpatient treatment notes of record for the portion of the 
appeal period prior to May 14, 1997, contain any evidence of 
the existence of intervertebral disc pathology or 
abnormality, such as the report of an imaging study finding 
such disc pathology or abnormality, so there is no basis on 
which to find that the appellant was suffering from moderate 
intervertebral disc syndrome of the lumbosacral segment of 
his spine manifested by recurring attacks.  Such being the 
case, he is not entitled to a rating in excess of 10 percent 
for his low back disability for that portion of the appeal 
period prior to May 14, 1997, under the provisions of former 
Diagnostic Code 5293.

The evidence of record concerning the nature and extent of 
the appellant's low back disability prior to May 14, 1997, 
contains notations of his subjective complaints of low back 
pain but does not show objective findings confirming 
functional loss on extended use or flare-ups of low back pain 
of such intensity as would warrant a disability rating higher 
than the currently assigned 10 percent evaluation under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 or the holding in 
DeLuca for that portion of the appeal period.   

Portion of Appeal Period May 14, 1997, Through July 6, 1998

At the VA general medical examination conducted on May 14, 
1997, the range 
of motion of the appellant's low back was reported as 
essentially normal.  Radiculopathy on the left side was 
found.  Range of motion of the lumbosacral spine within 
normal limits does not warrant an evaluation higher than the 
20 percent rating in effect for the appellant's low back 
disability for the period May 14, 1997, through July 6, 1998, 
under the provisions of former Diagnostic Code 5292.

Neither the report of the May 14, 1997, VA examination nor 
any VA outpatient treatment record or other competent and 
credible evidence for that period of time shows that the 
criteria of former Diagnostic Code 5295 for a disability 
evaluation higher than 20 percent were met for the period May 
14, 1997, through July 6, 1998, in that such evidence of 
record does not show, for example, listing of the spine to 
the opposite side, a positive Goldthwaite's sign, or abnormal 
mobility on forced motion.

Neither the report of the May 14, 1997, VA examination nor 
any VA outpatient treatment record or other competent and 
credible evidence contain any convincing evidence of 
intervertebral disc pathology or abnormality, so there is no 
basis on which to find that the appellant was suffering from 
severe intervertebral disc syndrome of the lumbosacral 
segment of his spine manifested by recurring attacks with 
intermittent relief.  Such being the case, he is not entitled 
to a rating in excess of 20 percent for his low back 
disability for that portion of the appeal period from May 14, 
1997, through July 6, 1998, under the provisions of former 
Diagnostic Code 5293.

The evidence of record concerning the nature and extent of 
the appellant's low back disability from May 14, 1997, 
through July 6, 1998, contains notations of his subjective 
complaints of low back pain but does not show objective 
findings confirming functional loss on extended use or flare-
ups of low back pain of such intensity as would warrant a 
disability rating higher than the currently assigned 20 
percent evaluation under the provisions of 38 C.F.R. §§ 4.40, 
4.45 or the holding in DeLuca for that portion of the appeal 
period.   

Portion of Appeal Period July 7, 1998, Through May 19, 1999

The disability evaluation in effect for the appellant's 
service-connected low back disorder for the period July 7, 
1998, through May 19, 1999, is 10 percent.  

At a VA examination in July 1998, the veteran complained of 
low back pain.  It was noted that he had a history of disc 
herniation at L5-S1 and of chronic low back pain but that he 
had undergone evaluations by the physical therapy service and 
the occupational therapy service found no specific etiology 
for his arthralgia and had recommended physical conditioning.  

The VA examiner also noted a 1993 report of the presence of a 
wedge abnormality of one of the lumbar vertebra as well as 
"instability."  The justification for radiographic 
diagnosis of instability was reportedly not given.  The 
examiner further noted that recent lumbar spine x-rays 
performed between 1997-1998 had been interpreted as within 
normal limits.  On clinical examination, there was no 
scoliosis of the spine and no point tenderness.  The veteran 
complained of pain on range of motion maneuvers of both hips 
and both knees, but there did not appear to be limitation of 
range of motion of these joints.  Results of testing of the 
range of motion of the appellant's lumbosacral spine were not 
reported in degrees by the VA examiner.  

Prior to May 20, 1999, the evidence is against finding that 
the veteran's back disability met the criteria for an 
evaluation in excess of 10 percent.  Without any objective 
findings as to limitation of motion of the appellant's 
lumbosacral spine for the period July 7, 1998, through May 
19, 1999, there is no basis to assign a disability evaluation 
higher than 10 percent (for slight limitation of motion) 
under the provisions of former Diagnostic Code 5292.  With no 
competent or credible evidence of record showing muscle 
spasms on extreme forward bending or loss of lateral spine 
motion in a standing position, there is no basis to assign an 
evaluation higher than 10 percent under the provisions of 
former Diagnostic Code 5295.  With no competent or credible 
evidence of record showing recurring attacks of moderate 
intervertebral disc syndrome symptomatology, there is no 
basis to assign an evaluation higher than 10 percent under 
the provisions of former Diagnostic Code 5293.  

Absent signs of functional impairment due to pain, such as no 
atrophy in July 1998, the Board finds that the preponderance 
of the evidence is against finding that the veteran's 
service-connected low back disability was productive of more 
than slight functional impairment due to pain prior to May 
20, 1999.  DeLuca, supra.   

Portion of Appeal Period Commencing May 20, 1999

For the period commencing May 20, 1999, the veteran's low 
back disability is evaluated as 20 percent disabling.  

At the VA examination in May 1999, the appellant claimed to 
have low back pain and flare-ups of that pain, with 
stiffness, weakness, and fatigability.  He stated that he 
working as a CT technician at a public, non-VA hospital.  On 
clinical examination, the examiner found objective evidence 
of painful motion, spasm, weakness and tenderness.  There 
were no postural or neurological abnormalities noted.  Range 
of motion was reported as flexion to the right 26 degrees, 
normal 30 degrees; flexion to the left 14 degrees, normal 28 
degrees; forward flexion to 42 degrees, normal 90 degrees and 
backward extension to 8 degrees, normal 28 degrees.  The 
examiner noted there was additional loss of range of motion 
and it was the examiner's opinion that pain would 
significantly limit the appellant's functional ability during 
flare-ups or on repetitive use up to five percent.

VA X-rays of the appellant's lumbosacral spine in October 
2002 showed intact sacroiliac joints, lumbar spine 
instability, and mild anterior wedging of the vertebral body 
L-1.  

At the VA spine examination in October 2002, the appellant 
complained of constant low back pain.  He indicated that he 
continued to work as a hospital CT technician.  Range of 
motion was reported as flexion to 30 degrees, extension 10 
degrees, right and left lateral bending 15 degrees, right and 
left lateral rotation 40 degrees.  

The examiner noted subjective limitation of forward bending 
from the standing position; however, that was considered 
"totally negated" by a negative straight leg raising test 
bilaterally and normal imaging studies.  The veteran had a 
negative Goldthwait test and that was supported by negative 
x-rays of the sacroiliac joint as well as the lumbosacral 
spine.  There was subjective loss of lateral motion which, in 
the examiner's opinion, was contradicted by a negative exam 
and x-rays of the lumbosacral spine.  There was no sign of 
any abnormal mobility on forced motion.  The limited motion 
"which is totally controlled" by the veteran is severe, but 
in the examiner's opinion is not supported by objective 
examination.  The examiner could find no evidence of any 
"extension" of low back disorders since the initial injury 
in service.  A diagnosis of rheumatoid arthritis had been 
raised, but the examiner opined, that if warranted, it was 
not related to the veteran's original injury sustained in 
service.  

These findings do not approximate severe limitation of motion 
to warrant a higher rating under DC 5292.  Both the May 1999 
and October 2002 examinations included range of motion 
studies which showed greater limitation of motion; however, 
the Board finds it significant that the most recent 
examination included the examiner's comment that the veteran 
"totally controlled" his motion and the findings were not 
supported by the objective examination and diagnostic 
testing.  The Board finds the evidence does not indicate 
additional functional limitation such as to justify a higher 
evaluation under 38 C.F.R. §§ 4.40 and 4.45 and Deluca, 8 
Vet. App. at 207. 

Some mild anterior wedging of L-1 was seen by a VA 
radiologist who read the VA X-rays of the appellant's 
lumbosacral spine taken in October 2002.  However, the 
requirements of former Diagnostic Code 5295 for an evaluation 
of 40 percent for lumbosacral strain of severe lumbosacral 
strain with listing of the whole spine to the opposite side 
and a positive Goldthwaite's sign were not found by the VA 
examiner at the October 2002 and, most importantly, the VA 
examiner reported that there was no abnormal mobility of the 
appellant's lumbosacral spine on forced motion at the October 
2002 VA examination.  

The reported objective findings of the VA examination in May 
1999 did not entitle the appellant to a rating higher than 
the 20 percent evaluation currently assigned for the period 
commencing May 20, 1999, under former Diagnostic Code 5293 
because those findings cannot reasonably be found to show the 
requirement for an evaluation of 40 percent of severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.

The report of a July 2004 VA examination noted the veteran 
was well-developed, but ambulated slower than would have been 
expected given his overall motor tone in upper and lower 
extremities.  The examiner observed that the appellant 
responded to the requests that he perform certain bodily 
maneuvers with such apparent inability to turn or to move 
that the VA examiner reported that it was "paradoxical" for 
someone like the appellant who was working in a hospital as 
an MRI technician and who had good overall muscle tone in his 
lower and upper extremities to respond that way.  No sciatic 
notch tenderness was found.  The VA examiner consulted a VA 
radiologist, whose opinion was that a recent imaging study of 
the appellant's lumbosacral spine was normal, with no acute 
injury or chronic problem seen, no sign of misalignment, and 
well-preserved disc spaces.  

The VA physician who conducted the July 2004 VA examination 
reported that the limitation of motion on range of motion 
testing due to the appellant's reluctance to move did not 
"correlate well" with the appellant's state of physical 
fitness.  He also reported that he found no numbness in any 
stocking-glove-type distribution and that a straight leg 
raising test was negative, bilaterally.  The appellant's 
lumbosacral spine and thoracic spine were non-tender.  The 
impression was "symptomatic chronic low back pain with no 
definable cause."  

At a VA spine examination in July 2006, the appellant's gait 
and posture were normal.  No muscle spasms of the muscles in 
the lumbosacral region were noted.  There was mild tenderness 
and mild weakness on the left side but none on the right 
side.  Thoracolumbar spine range of motion was flexion to 76 
degrees, extension to 24 degrees, right and left lateral 
flexion to 25 degrees, and right and left lateral rotation to 
20 degrees.  The VA examiner found that the appellant would 
not have additional limitation of motion of his spine due to 
pain with repetitive use of such joints and that he likewise 
would not have weakness, fatigue, or lack of endurance.  It 
was noted that an MRI in March 2000 had shown a very small 
asymmetrical disc protrusion of left L5-S1 and that the 
report of an MRI in July 2006 brought by the appellant stated 
that there was disc protrusion at L5-S1 with foraminal 
encroachment.  The diagnosis was disc herniation, L5-S1, with 
mild foraminal encroachment, sensory loss, and radiculopathy.  

The VA examiner who conducted the July 2006 VA spine 
examination stated that the appellant's low back disability 
would have a significant effect on his job as a hospital 
worker because he would have problems with lifting and 
carrying objects and he would also have pain, weakness, and 
fatigue.  

VA outpatient medical treatment records of the appellant do 
not show severity of the appellant's service-connected low 
back disability greater than that shown on the VA 
examinations during the portion of the appeal period 
commencing May 20, 1999.  

No incapacitating episodes of the mild disc pathology which 
is part and parcel of the appellant's service-connected low 
back disability in which a physician prescribed bed rest have 
been shown by any of the evidence of record in this case, so 
such disability may not be rated at this time under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

Diagnostic Code 5237, lumbosacral or cervical strain, and the 
General Formula for Diseases and Injuries of the Spine 
provide, as noted above, provide that an evaluation of 40 
percent requires forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, neither of which was found at the VA 
examinations in July 2004 and July 2006.  There is thus no 
basis in law or in fact to allow entitlement to an evaluation 
higher than 20 percent for the appellant's low back 
disability under the General Formula for Diseases and 
Injuries of the Spine and Diagnostic Code 5237 for the 
portion of the appeal period commencing May 20, 1999.  

In sum, the evidence of record in this case fails to show 
that the requirements of VA's rating schedule, before or 
after the amendments to rating criteria, have been met so as 
to entitle the veteran to an increased disability rating for 
his service-connected low back disability for the time 
periods in question.  

As the preponderance of the evidence is against those claims 
on appeal denied herein, the benefit of the doubt doctrine 
does not apply on those issues.  38 U.S.C.A. § 5107(b). 



ORDER

An evaluation for a low back disability, to include low back 
pain with lumbar strain and pain of the pelvis, left leg, and 
left hip, in excess of 10 percent for the period prior to May 
14, 1997, is denied.  

An evaluation for a low back disability, to include low back 
pain with lumbar strain and pain of the pelvis, left leg, and 
left hip, in excess of 20 percent for the period May 14, 
1997, through July 6, 1998, is denied.  

An evaluation for a low back disability, to include low back 
pain with lumbar strain and pain of the pelvis, left leg, and 
left hip, in excess of 10 percent for the period July 7, 
1998, through May 19, 1999, is denied.  

An evaluation for a low back disability, to include low back 
pain with lumbar strain and pain of the pelvis, left leg, and 
left hip, in excess of 20 percent for the period commencing 
May 20, 1999, is denied. 



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


